DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/19/2021 has been entered.
Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 08/25/2021 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B).
Response to Argument
Applicant's arguments, filed 07/21/2021, with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  
Claims 1-30, 33, 43 and 52 have been canceled.
Claim 53 are added.Claims 31-32, 34-42, 44-51 and 53 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 31-32, 34-42 and 44-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10375558. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are broader in scope than the claims of the patent and/or recited in different words (In re KARLSON (CCPA) 136 USPQ 184 (1963)).
Present Application
U.S. 10375558 
31.    (Currently Amended) An emergency management system comprising at least one processor, a memory, a network element, and a computer program including computer-executable instructions that, when executed by the at least one processor, cause the emergency management system to:
(a)    provide an emergency trigger program or emergency trigger script configured to be installed on a triggering device, wherein the emergency trigger program or emergency trigger script comprises an emergency flow identifier associated with an organization and emergency flow script and is configured to cause the triggering device to generate and send an emergency alert comprising the emergency flow identifier, a user identifier, and an emergency location in response to detecting an indication of an emergency, wherein the organization is not an emergency service provider, wherein the 
(b)    receive the emergency alert comprising the emergency flow identifier, the user identifier, and the emergency location sent from the triggering device in response to the triggering device detecting the indication of the emergency; (c)    identify the emergency flow script associated with the emergency flow identifier from an emergency flow database comprising a plurality of emergency flow scripts associated with the plurality of organizations, wherein the emergency flow script defines one or more emergency response functions; and
(d)    execute the emergency flow script associated with the emergency flow identifier to perform the one or more emergency response functions comprising providing emergency data comprising the user identifier and the emergency location associated with the triggering device to one or more output services.




i) a plurality of emergency flow building blocks available for selection, each of the plurality of emergency flow building blocks comprising instructions to perform an emergency response function, and at least one connector for linking emergency flow building blocks from the plurality of emergency flow building blocks; and ii) an interactive digital environment within which two or more of the plurality of emergency flow building blocks and the at least one connector are visually assembled into an emergency flow script defining a pathway of execution of the two or more emergency flow 
 b) an emergency response server configured to: i) receive an emergency alert associated with an electronic device, the emergency alert comprising the identifier; ii) identify the emergency flow script associated with the identifier; and 

iii) execute the emergency flow script according to the pathway of execution of the two or more emergency flow building blocks. 
    3. The system of claim 1, wherein the emergency flow script comprises at least one emergency flow building block having instructions to perform at least one emergency response function comprising prompting the emergency response server to perform steps comprising: a) transmitting an interactive message to an account associated with a user of the electronic device; b) receiving confirmation of receipt of the interactive message; and c) establishing a communication link between an emergency responder and the account associated with the user in response to receiving the confirmation of receipt. 
    4. The system of claim 3, wherein the account comprises a phone number, email address, messaging ID, device ID, or social media profile of the user or an emergency contact of the user. 


For claims 32, 34-42, 44-51 and 53, the claims have features similar to claims 2-30 of U.S. 10375558.  Therefore, the claims can be compared as above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 31-32, 35, 37, 40-42, 45, 47 and 50-51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spector (U.S. 20110071880).
For claim 31, Spector discloses an emergency management system comprising at least one processor, a memory, a network element, and a computer program including computer-executable instructions that, when executed by the at least one processor, cause the emergency management system to:
(a)    provide an emergency trigger program or emergency trigger script configured to be integrated within an application installed on a triggering device wherein the emergency trigger program or emergency trigger script comprises an emergency flow identifier associated with an organization and emergency flow script and is configured to cause the triggering device to generate and send an emergency alert comprising the emergency flow identifier, a user identifier, and an emergency location in response to detecting an indication of an emergency, wherein the organization is not an emergency service provider, wherein the emergency flow identifier is not a type of emergency (at least[0025] and [0037]-[0039]. The communication device may transmit the emergency request signal over a wireless data information network, such as a include a client-side user application that in response to a user indicating that there is an emergency, the application accesses data from the cellular phone's GPS receiver regarding the location of the cellular phone and transmits the location information along with the other parameters (user-identifier, emergency type, emergency level, and emergency code) of the emergency request signal over the telecommunications network to a server.);
(b)    receive the emergency alert comprising the emergency flow identifier, the user identifier, and the emergency location sent from the triggering device in response to the triggering device detecting the indication of the emergency (at least [0023] and [0037]-[0039]. The emergency request signal includes a user identifier, the location of the user/emergency, and an emergency code.  The emergency code may be a selection between two possible options. The wireless communication device may be more sophisticated with more than two possible entries and the emergency request signal may contain additional information such as an emergency type, an emergency level, and an emergency code that specifies what the emergency is.  The first option may be a signal indicating that the emergency is related to a medical condition that the user has as 
 (c)    identify the emergency flow script associated with the emergency flow identifier from an emergency flow database comprising a plurality of emergency flow scripts associated with a plurality of organizations, wherein the emergency flow script defines one or more emergency response functions (at least [0023], [0028], [0030] and [0037]-[0039]. The emergency request signal includes a user identifier, the location of the user/emergency, and an emergency code.  The emergency code may be a selection between two possible options. The wireless communication device may be more sophisticated with more than two possible entries and the emergency request signal may contain additional information such as an emergency type, an emergency level, and an emergency code that specifies what the emergency is.  The first option may be a signal indicating that the emergency is related to a medical condition that the user has as identified in the user's profile. The second option may be an indication that some other emergency has occurred that requires assistance.  For example, the criteria set may be based upon the emergency level and the context of the emergency (e.g. emergency codes for: heart attack, head trauma, burn etc.). The emergency request signal may also include an indicator of the severity of the emergency. For example, one simple coding scheme may require the user to rank the wherein 1 is a high emergency level that is a life or death event, 2 is an intermediate emergency level that is less time critical, but requires a responder, and 3 is a low level emergency wherein the user can travel to the responder.); and
(d)    execute the emergency flow script associated with the emergency flow identifier to perform the one or more emergency response functions comprising providing emergency data comprising the user identifier and the emergency location associated with the triggering device to one or more output services functions (at least [0023], [0028], [0030] and [0037]-[0039]. The emergency request signal includes a user identifier, the location of the user/emergency, and an emergency code.  The emergency code may be a selection between two possible options. The wireless communication device may be more sophisticated with more than two possible entries and the emergency request signal may contain additional information such as an emergency type, an emergency level, and an emergency code that specifies what the emergency is.  The first option may be a signal indicating that the emergency is related to a medical condition that the user has as identified in the user's profile. The second option may be an indication that some other emergency has occurred that requires assistance.  For example, the criteria set may be based upon the emergency level and the context of the emergency (e.g. emergency codes for: heart attack, head trauma, burn etc.). The emergency request signal may also include an indicator of the severity of wherein 1 is a high emergency level that is a life or death event, 2 is an intermediate emergency level that is less time critical, but requires a responder, and 3 is a low level emergency wherein the user can travel to the responder.)
For claim 32, Spector discloses the system of claim 31, wherein the emergency alert is an application programming interface (API) call comprising the emergency flow identifier within a payload of the API call (at least [0025] and [0037]-[0039]. The communication device may transmit the emergency request signal over a wireless data information network, such as a telecommunication network (e.g. 3G, UMTS, CDMA2000, WiMAX, 4G, IMT advanced etc.) that provides for wireless Internet connectivity. If the wireless communication device is a data-enabled cellular phone, the cellular phone will include a client-side user application that in response to a user indicating that there is an emergency, the application accesses data from the cellular phone's GPS receiver regarding the location of the cellular phone and transmits the location information along with the other parameters (user-identifier, emergency type, emergency level, and emergency code) of the emergency request signal over the telecommunications network to a server.)
the wireless communication device could be a wireless transmitter that contains a global positioning satellite (GPS) receiver, a processor with associated memory and two buttons that the user can press in order to indicate that the emergency is of the first code type or the second code type.)
For claim 37, Spector discloses the system of claim 31, wherein the indication of the emergency comprises sensor data generated by a sensor communicatively coupled to the triggering device ([0034].  the wireless device may be part of a telematics system built into a user's automobile, wherein sensors on and within the car upon impact would trigger the telematics system to send the emergency request signal.)
For claim 40, Spector discloses disclose the system of claim 31, wherein the triggering device is a communication device, a wearable device, or an internet of things (IoT) device (at least [0023].  The communications device may be wireless, for example, a cellular telephone, a telemetric system in the user's car, or a pager.)
Claims 41-42, the claims have features similar to claims 31-32 respectively.  Therefore, the claims are also rejected for the same reasons in claims 31-32. 
Claims 45 and 47, the claims have features similar to claims 35 and 37respectively.  Therefore, the claims are also rejected for the same reasons in claims 35 and 37. 

For claim 51, Lesage et al. disclose the system of claim 31, wherein the emergency trigger script is an application programming interface (API) script (at least[0025] and [0037]-[0039]. The communication device may transmit the emergency request signal over a wireless data information network, such as a telecommunication network (e.g. 3G, UMTS, CDMA2000, WiMAX, 4G, IMT advanced etc.) that provides for wireless Internet connectivity. If the wireless communication device is a data-enabled cellular phone, the cellular phone will include a client-side user application that in response to a user indicating that there is an emergency, the application accesses data from the cellular phone's GPS receiver regarding the location of the cellular phone and transmits the location information along with the other parameters (user-identifier, emergency type, emergency level, and emergency code) of the emergency request signal over the telecommunications network to a server.);
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 34, 36, 44 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Spector (U.S. 20110071880) in view of Lesage et al. (U.S. 20210037369).
For claim 34, Spector does not disclose the system of claim 31, wherein execution of the emergency flow script associated with the emergency flow identifier in step (d) further comprises delivering a text-based message to one or more recipients
In the same field of endeavor, Lesage et al. disclose delivering a text-based message to one or more recipients (at least [0009].   the automatic delivery of emergency information may be triggered in response to an emergency phone call (e.g., 911) or an alarm. In other embodiments, different subsets of information may be automatically delivered in response to other types of communications, such as calls to different numbers, activations of security systems or fire detection systems, text or other messages to certain emergency numbers, emails to certain emergency addresses, etc.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Lesage et al. as taught by Lesage et al. for purpose of providing text or other messages to certain emergency numbers.
For claim 36, Spector does not disclose the system of claim 31, wherein the indication of the emergency is a voice command.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Lesage et al. as taught by Lesage et al. for purpose of delivering information to emergency responders.
Claims 44 and 46, the claims have features similar to claims 34 and 36 respectively.  Therefore, the claims are also rejected for the same reasons in claims 34 and 36. 

Claims 38 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Spector (U.S. 20110071880) in view of Winker et al. (U.S. 20190253865).
For claim 38, Spector does not disclose the system of claim 31, wherein the one or more output services comprises a call center or a public safety answering point.
In the same field of endeavor, Winker et al. disclose wherein the one or more output services comprises a call center or a public safety answering point (PSAP) (at least [0055].   The case ID is used to efficiently communicate critical information about the user (103) and the emergency to a PSAP (115) and/or first responder (117).)

For claim 48, the claims have features similar to claim 38.  Therefore, the claims are also rejected for the same reasons in claim 38.
Claims 39 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Spector (U.S. 20110071880) in view of Ritter et al. (U.S. 20150163352).
For claim 39, Spector does not disclose the system of claim 31, wherein the emergency alert comprises a list of emergency contacts for a user associated with the triggering device. 
	In the same field of endeavor, Ritter et al. disclose the system of claim 31, wherein the emergency alert comprises a list of emergency contacts for a user associated with the triggering device (at least [0041].  The alarm processor 21 performs any defined processing steps, and establishes emergency call connections and/or transmits emergence messages on behalf of the user with and to various emergency contacts 5 via the telecommunications network 7.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Spector as taught by Ritter et al. for purpose of transmitting emergence messages on behalf of the user with and to various emergency contacts.
.
Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Spector (U.S. 20110071880) in view of WAWROWSKI et al. (U.S. 20160205524).
For claim 53, Spector does not disclose the system of claim 31, wherein the organization is a provider of the application installed on the triggering device or a manufacturer of the triggering device.
	In the same field of endeavor, WAWROWSKI et al. disclose the organization is a provider of the application installed on the triggering device or a manufacturer of the triggering device (at least [0013].  The method is performed by installing a gateway application on the mobile device. The gateway application may be pre-installed on the mobile device by its manufacturer/supplier, or a user may download and install the gateway application after purchase of the mobile device. In the event of an emergency, the gateway application is actuated. This can be accomplished, for example, by actuating a predetermined emergency sequence of number keys, e.g., actuating the number keys 9-1-1 on the mobile device, or by actuating a dedicated button/key/icon on the mobile device. Actuating the gateway application causes a public safety answering point (PSAP), i.e., a call center, in the PS network to be contacted and advised of the emergency, and also disables restrictions on application downloading to the mobile device.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/DAI PHUONG/Primary Examiner, Art Unit 2644                                                                                                                                                                                                        Date:  11/16/2021